Citation Nr: 1342449	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to August 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a bilateral hearing loss disability.

The Veteran originally filed a claim for entitlement to service connection for a bilateral hearing loss disability in December 1987.  The RO denied this claim, which became final when the Veteran failed to appeal the decision.  The April 2011 rating decision reopened the Veterans claim, determining that new and material evidence had been submitted, and then denied entitlement to service connection for a bilateral hearing loss disability on the merits.  As will be discussed below, the Board must make a determination on whether new and material evidence has been submitted, irrespective of the RO's decision to reopen the matter.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The December 1987 rating decision denying service connection for a bilateral hearing loss disability was not appealed by the Veteran. 

2.  The evidence received since the December 1987 rating decision includes evidence that is neither cumulative nor redundant, and relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hearing loss disability. 


CONCLUSIONS OF LAW

1.  The December 1987 rating decision that denied entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  The evidence received since the December 1987 denial is new and material, and the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b) (2013), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim. 

In light of the Board's reopening of the claim, any deficiency regarding new and material evidence notice is not prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1  (2006).




II. Claim to Reopen

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 
A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Veteran's claim for service connection for a bilateral hearing loss disability was originally denied in a December 1987 rating decision because the Veteran's hearing loss disability preexisted service and the evidence failed to show that it was aggravated by active duty service, given that there was hearing loss noted only at the 600 Hertz level.  The Veteran did not initiate an appeal of this denial.  An April 2011 rating decision reopened the Veteran's claim and denied the claim on the merits.  As discussed above, the Board must still determine if new and material evidence has been submitted.

The Board finds that the September 2006 and January 2009 private audiology reports constitute new and material evidence, as they indicate a bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  38 C.F.R. § 3.156(a).  As a result, the Board reopens the claim.  

ORDER

The previously denied claim of entitlement to service connection for a bilateral hearing loss disability is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.
REMAND

The previously mentioned April 2011 rating decision granted service connection for the Veteran's diagnosed tinnitus.  In the Veteran's June 2011 notice of disagreement (NOD), he states: "My contention is that the rating or report for the hearing loss is confusing because the VA gave me a rating for tinnitus and noise exposure is conceded by the VA.  Therefore, the tinnitus is the cause of some of my bilateral hearing loss."  This statement by the Veteran reasonably raises a secondary theory of entitlement to service connection, contending that the Veteran's service-connected tinnitus caused or aggravated the Veteran's bilateral hearing loss.

As a result of this contention, VA must address the Veteran's claim for entitlement to service connection for bilateral hearing loss on both a direct and secondary basis.  

Pursuant to VA's duty to notify, VA must provide notice regarding both theories of entitlement.  Additionally, the Board finds that a new opinion is warranted to directly address the Veteran's contention that his bilateral hearing loss is the result of, or was aggravated by his service-connected tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran pursuant to his service connection claim for bilateral hearing loss secondary to service-connected tinnitus.  Request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Return the claims file to the examiner that performed the May 2012 VA audiological examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The examiner must indicate that the claims file was reviewed in conjunction with the report.  

Based on a review of the record, the examiner should: 

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability was caused by, or is aggravated by the Veteran's service-connected tinnitus.

If the service-connected tinnitus aggravates (i.e., permanently worsens) a bilateral hearing loss disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).
		
The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


